Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

PRIOR ART REJECTIONS________________________________________________

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 - 8, 11 - 18 and 21 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US Patent Application Publication 2009/0237978) in view of Kawamura (US Patent Application Publication 2018/0081774) and Bernasconi (US PG PUB No. 20170010980)

Regarding claim 1, Kwang teaches a method, comprising: receiving, at a memory device that comprises an array of memory cells, a command to write data to an address within the array; writing the data to the array based at least in part on the command; and writing an indication of the address to the array based at least in part on the command. (¶ 0011, 0056) "In one embodiment, the method includes storing data being written into the non-volatile memory cell array in a write buffer, storing write addresses associated with data being written into the non-volatile memory cell array, and controlling a read current applied to the non-volatile memory cell array during a read operation based on whether a read address matches one of the stored write addresses and at least one indication of settling time of the data being written into the non-volatile memory cell array." , "Returning to Fig. 1, an external address EADDR is received and buffered by an address buffer 120 in association with a command CMD received by a controller 150. The controller 150 decodes the command CMD into a write command, read command, etc. The controller 150 sends the read or write command to the address buffer 120. For write commands, the address buffer 120 stores and outputs the external address EADDR as a write address W ADDR. For read commands, the address buffer 120 stores and outputs the external address EADDR as a read address RADDR." Mentions writing data in a cell array after a command and storing the address associated with that data.  

	Kwang may not teach writing the data to a first subarray of the array; and writing an indication of the address to a second subarray of the array.  

	Kawamura teaches writing the data to a first subarray of the array (¶ 0024; 0060) “Accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115. For example, memory array 100 may include multiple word lines 110, labeled WL_1 through WL_M, and multiple digit lines 115, labeled DL_1 through DL_N, where M and N depend on the array size. Thus, by activating a word line 110 and a digit line 115, e.g., WL_2 and DL_3, the memory cell 105 at their intersection may be accessed. The combination of word lines 110 and digit lines 115 accessed at a given time or in a given sequence may be an example of operational information stored in a sub-array, as discussed below, and then analyzed following error in or failures of the array 100.” , “If the memory cells included in memory array 100-a use non-volatile memory elements similar to or the same as the non-volatile memory cells of subarray 430, then the write operation may be performed using the same or similar signal patterns and access circuitry used to write data to memory cells of memory array 100-a that are not included in subarray 430.” Wherein the data is stored in the memory not included in the sub array (first subarray).
	and writing an indication of the address to a second subarray of the array. (¶ 0024; 0060) “Accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115. For example, memory array 100 may include multiple word lines 110, labeled WL_1 through WL_M, and multiple digit lines 115, labeled DL_1 through DL_N, where M and N depend on the array size. Thus, by activating a word line 110 and a digit line 115, e.g., WL_2 and DL_3, the memory cell 105 at their intersection may be accessed. The combination of word lines 110 and digit lines 115 accessed at a given time or in a given sequence may be an example of operational information stored in a sub-array, as discussed below, and then analyzed following error in or failures of the array 100.” , “If the memory cells included in memory array 100-a use non-volatile memory elements similar to or the same as the non-volatile memory cells of subarray 430, then the write operation may be performed using the same or similar signal patterns and access circuitry used to write data to memory cells of memory array 100-a that are not included in subarray 430.” Wherein the memory array includes a sub-array (second subarray) for operational information (row and column addresses).


Kwang and Kawamura are analogous art because they are from the same field of endeavor in Memory Control. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kwang and Kawamura before them to modify the memory array of Kwang to include the memory and sub-arrays of Kawamura. The suggestion and/or motivation for doing so would be obtaining the advantage of facilitating subsequent analysis of array performance or failure following operations. (Kawamura ¶ 0014). Therefore, it would have been obvious to combine Kwang and Kawamura to obtain the claimed invention as specified in the instant application claims.
Kwang and Kawamura may not teach the indication of the address being for verifying that a correct address is accessed. 
  Bernasconi teaches storing an indication of the address in the array for verifying that a correct address is accessed (¶ 0033 and FIG 3: 304)
Bernasconi and Kwang and Kawamura are analogous art because they are from the same field of endeavor in Memory Control. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kwang and Kawamura before them to further modify the memory array of Kwang to utilize the indication of the address for verifying that a correct address is accessed. The suggestion and/or motivation for doing so would be obtaining the advantage of facilitating access protection. (Bernasconi ¶ 0012). Therefore, it would have been obvious to combine Kwang and Kawamura with Bernasconi to obtain the claimed invention as specified in the instant application claims.

Regarding claim 6, Kwang teaches writing the data to a first portion of a page of memory cells within the array; and writing the address to a second portion of the page of memory cells. (¶ 0056 - 0058; Fig. 1) "Returning to Fig. 1, an external address EADDR is received and buffered by an address buffer 120 in association with a command CMD received by a controller 150. The controller 150 decodes the command CMD into a write command, read command, etc. The controller 150 sends the read or write command to the address buffer 120. For write commands, the address buffer 120 stores and outputs the external address EADDR as a write address W ADDR. For read commands, the address buffer 120 stores and outputs the external address EADDR as a read address RADDR…The write circuit 112, as instructed by the controller 150, writes the write data WDATA in the memory cell array 102 by supplying the appropriate currents and/or voltages to set or reset the memory cells consistent with the logic states of the write data WDA TA." Wherein the address is stored in the address buffer and data in the cell array.

Regarding claim 7, Kwang teaches the page of memory cells comprises memory cells associated with a same row address. (¶ 0056 - 0058; Fig. 1) Wherein the address is stored in the address buffer and data in the cell array.

Regarding claim 8, Kwang may not explicitly teach the page of memory cells comprises memory cells within a plurality of 3subarrays; 4the first portion of the page is within the first subarray; and 6the second portion of the page is within the second subarray.

	Kawamura teaches the page of memory cells comprises memory cells within a plurality of 3subarrays; 4the first portion of the page is within the first subarray; and 6the second portion of the page is within the second subarray. (¶ 0024; 0060) “Accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115. For example, memory array 100 may include multiple word lines 110, labeled WL_1 through WL_M, and multiple digit lines 115, labeled DL_1 through DL_N, where M and N depend on the array size. Thus, by activating a word line 110 and a digit line 115, e.g., WL_2 and DL_3, the memory cell 105 at their intersection may be accessed. The combination of word lines 110 and digit lines 115 accessed at a given time or in a given sequence may be an example of operational information stored in a sub-array, as discussed below, and then analyzed following error in or failures of the array 100.” , “If the memory cells include in memory array 100-a use non-volatile memory elements similar to or the same as the non-volatile memory cells of subarray 430, then the write operation may be performed using the same or similar signal patterns and access circuitry used to write data to memory cells of memory array 100-a that are not included in subarray 430.” Wherein the memory array includes a sub-array (second portion of second sub-array) for operational information (row and column addresses). Wherein the data is stored in the remaining portions of memory (first portion of the first subarray). Wherein the memory includes a plurality of (two) sub-arrays.

The same motivation that was utilized for combining Kwang and Kawamura as set forth in claim 1 is equally applicable to claim 8.

Regarding claim 11, Kwang teaches writing a copy of the indication of the address to the array based at least in part on the command. (¶ 0011, 0056) Mentions saving address in buffer after command.  

Regarding claim 12, Kwang teaches receiving a second command to read the data from the array, the second command associated with a second address within the array; (¶ 0011, 0056) Mentions saving address in buffer after command.  
reading, based at least in part on the second command, the data, the indication of the address, and the copy of the indication of the address; (¶ 0061) Mentions reading data, a read address(indication) and the same address supplied(copied) to the write address buffer.
determining whether the second address corresponds to at least one of the indication of the address or the copy of the indication of the address; (¶ 0061) Mentions comparing the read address with the write address.
and transmitting, to a host device for the memory device, signaling that indicates the data and a validity of the data, the validity of the data based at least in part on whether the second address corresponds to at least one of the indication of the address or the copy of the indication of the address. (¶ 0061) Wherein an indication of the address uses the address of the read.

Regarding claim 13, Kwang teaches an apparatus, comprising: an array of memory cells, a command component in communication with the array and operable to receive write commands and read commands associated with addresses within the array, and a verification component coupled with the array and the command component, the verification component operable to: write, to the array, in response to a write command for data, an indication of an address associated with the write command for the data (¶ 0011, 0056; Fig. 1, 5) Mentions writing data in a cell array after a command and storing the address associated with that data. Wherein the command component is understood as specialized circuitry (e.g. read unit). Figs show memory array connected to (coupled to) the read unit.  
and receive, from the array, in response to a read command for the data, the indication of the address associated with the write command for the data (¶ 0074)  Mentions a write address WADDR compared after a read is initiated.

Kwang may not teach writing the data to a first subarray of the array; and writing an indication of the address to a second subarray of the array.

Kawamura teaches writing the data to a first subarray of the array (¶ 0024; 0060) “Accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115. For example, memory array 100 may include multiple word lines 110, labeled WL_1 through WL_M, and multiple digit lines 115, labeled DL_1 through DL_N, where M and N depend on the array size. Thus, by activating a word line 110 and a digit line 115, e.g., WL_2 and DL_3, the memory cell 105 at their intersection may be accessed. The combination of word lines 110 and digit lines 115 accessed at a given time or in a given sequence may be an example of operational information stored in a sub-array, as discussed below, and then analyzed following error in or failures of the array 100.” , “If the memory cells included in memory array 100-a use non-volatile memory elements similar to or the same as the non-volatile memory cells of subarray 430, then the write operation may be performed using the same or similar signal patterns and access circuitry used to write data to memory cells of memory array 100-a that are not included in subarray 430.” Wherein the data is stored in the memory not included in the sub array (first subarray).
and writing an indication of the address to a second subarray of the array. (¶ 0024; 0060) “Accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115. For example, memory array 100 may include multiple word lines 110, labeled WL_1 through WL_M, and multiple digit lines 115, labeled DL_1 through DL_N, where M and N depend on the array size. Thus, by activating a word line 110 and a digit line 115, e.g., WL_2 and DL_3, the memory cell 105 at their intersection may be accessed. The combination of word lines 110 and digit lines 115 accessed at a given time or in a given sequence may be an example of operational information stored in a sub-array, as discussed below, and then analyzed following error in or failures of the array 100.” , “If the memory cells included in memory array 100-a use non-volatile memory elements similar to or the same as the non-volatile memory cells of subarray 430, then the write operation may be performed using the same or similar signal patterns and access circuitry used to write data to memory cells of memory array 100-a that are not included in subarray 430.” Wherein the memory array includes a sub-array (second subarray) for operational information (row and column addresses).

Kwang and Kawamura are analogous art because they are from the same field of endeavor in Memory Control. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kwang and Kawamura before them to modify the memory array of Kwang to include the memory and sub-arrays of Kawamura. The suggestion and/or motivation for doing so would be obtaining the advantage of facilitating subsequent analysis of array performance or failure following operations. (Kawamura ¶ 0014). Therefore, it would have been obvious to combine Kwang and Kawamura to obtain the claimed invention as specified in the instant application claims.
Kwang and Kawamura may not teach the indication of the address being for verifying that a correct address is accessed. 
  Bernasconi teaches storing an indication of the address in the array for verifying that a correct address is accessed (¶ 0033 and FIG 3: 304)
Bernasconi and Kwang and Kawamura are analogous art because they are from the same field of endeavor in Memory Control. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kwang and Kawamura before them to further modify the memory array of Kwang to utilize the indication of the address for verifying that a correct address is accessed. The suggestion and/or motivation for doing so would be obtaining the advantage of facilitating access protection. (Bernasconi ¶ 0012). Therefore, it would have been obvious to combine Kwang and Kawamura with Bernasconi to obtain the claimed invention as specified in the instant application claims.

Regarding claim 14, Kwang teaches determining whether a second address associated with the read command matches the address associated with the write command based at least in part on the indication of the address; (¶ 0061) Mentions comparing read and write addresses and outputting a match.
and transmit, to a host device for the apparatus, a second indication of whether the second address associated with the read command matches the address associated with the write command. (¶ 0074) Wherein returning the output of SUM COMP is understood as an indication of the match.

Regarding claim 15, Kwang teaches store to the array, in response to the write command for the data, a copy of the indication of the address associated with the write command for the data; (¶ 0074) Wherein WADDR is an indicator of the write address.
receive from the array, in response to the read command for the data, the copy of the indication of the address associated with the write command for the data; (¶ 0061) Wherein comparing utilizes WADDR.
and determine that the second address associated with the read command matches the address associated with the write command when the second address associated with the read command corresponds to at least one of the indication of the address associated with the write command or the copy of the indication of the address associated with the write command. (¶ 0061) Mentions a composite result (at least 1 match).

Kwang may not teach to store to the second subarray of the array, a copy of the indication of the address associated with the write command for the data; and to receive from the second subarray of the array, the copy of the indication of the address associated with the write command for the data.

Kawamura teaches to store to the second subarray of the array, a copy of the indication of the address associated with the write command for the data; and to receive from the second subarray of the array, the copy of the indication of the address associated with the write command for the data.. (¶ 0024; 0060; 0101) “Accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115. For example, memory array 100 may include multiple word lines 110, labeled WL_1 through WL_M, and multiple digit lines 115, labeled DL_1 through DL_N, where M and N depend on the array size. Thus, by activating a word line 110 and a digit line 115, e.g., WL_2 and DL_3, the memory cell 105 at their intersection may be accessed. The combination of word lines 110 and digit lines 115 accessed at a given time or in a given sequence may be an example of operational information stored in a sub-array, as discussed below, and then analyzed following error in or failures of the array 100.” , “If the memory cells include in memory array 100-a use non-volatile memory elements similar to or the same as the non-volatile memory cells of subarray 430, then the write operation may be performed using the same or similar signal patterns and access circuitry used to write data to memory cells of memory array 100-a that are not included in subarray 430.” , “In some examples, the array driver provides the stored set of access instructions to a command decoder in a same order in which the stored set of access instructions were originally received. In some cases, the array driver also provides a set of addresses ( e.g., the addresses of the first set of non-volatile memory cells) that each correspond to an access instruction to the command decoder.” Wherein the operational data (address of the write operation (command)) is stored in the sub-array (second subarray). Where the operational data may be provided (received) when needed.

The same motivation that was utilized for combining Kwang and Kawamura as set forth in claim 13 is equally applicable to claim 15.

Regarding claim 16, Kwang teaches a mode register coupled with the verification component, wherein the verification component is further operable to store a third indication of an error to the mode register when the second address associated with the read command does not match the address associated with the write command. (¶ 0061) Wherein the result of the comparison is saved to SUM_COMP(mode register). Wherein logic '0' is understood as an error(not a match).

Regarding claim 17, Kwang teaches an output component coupled with the verification component and operable to transmit signals external to the apparatus, wherein the verification component is further operable to transmit to the output component the indication of the address associated with the write command for the data. (¶ 0074) Wherein SUM COMP is output to bias selections(external apparatus).

Regarding claim 18, Kawamura teaches a row decoder and a column decoder coupled to the array and the command component and operable to write the data to a first portion of a page of memory cells within the array in response to the write command for the data, wherein the verification component is operable to write the indication of the address associated with the write command to a second portion of the page of memory cells (¶ 0024; 0060) “Accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115. For example, memory array 100 may include multiple word lines 110, labeled WL_1 through WL_M, and multiple digit lines 115, labeled DL_1 through DL_N, where M and N depend on the array size. Thus, by activating a word line 110 and a digit line 115, e.g., WL_2 and DL_3, the memory cell 105 at their intersection may be accessed. The combination of word lines 110 and digit lines 115 accessed at a given time or in a given sequence may be an example of operational information stored in a sub-array, as discussed below, and then analyzed following error in or failures of the array 100.” , “If the memory cells include in memory array 100-a use non-volatile memory elements similar to or the same as the non-volatile memory cells of subarray 430, then the write operation may be performed using the same or similar signal patterns and access circuitry used to write data to memory cells of memory array 100-a that are not included in subarray 430.” Mentions row and column decoders that access memory (write data) for a memory controller (command component) in a memory array (first portion) and store (write) the operational data (indication of address) to a sub-array (second portion).

Regarding claim 21, Kwang teaches a method comprising: receiving, at a memory device that comprises an array of memory cells, a second command to read data from the array, the second command associated with a second address within the array; reading the data from the array based at least in part on the second command and the second address; (¶ 0011, 0056) Mentions reading data in a cell array after a read command and storing the address associated with that data. 
reading from the array, based at least in part on the second command, a first indication of a first address within the array, the first address associated with a first command to write the data to the array; and transmitting, based at least in part on the second command, the data and a second indication of whether the second address matches the first address. (¶ 0061) Mentions comparing the read address and the write address of the previous command and outputting a match.

Kwang may not teach a first subarray of the array and a second subarray of the array.

Kawamura teaches a first subarray of the array and a second subarray of the array.(¶ 0024; 0060) “Accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115. For example, memory array 100 may include multiple word lines 110, labeled WL_1 through WL_M, and multiple digit lines 115, labeled DL_1 through DL_N, where M and N depend on the array size. Thus, by activating a word line 110 and a digit line 115, e.g., WL_2 and DL_3, the memory cell 105 at their intersection may be accessed. The combination of word lines 110 and digit lines 115 accessed at a given time or in a given sequence may be an example of operational information stored in a sub-array, as discussed below, and then analyzed following error in or failures of the array 100.” , “If the memory cells include in memory array 100-a use non-volatile memory elements similar to or the same as the non-volatile memory cells of subarray 430, then the write operation may be performed using the same or similar signal patterns and access circuitry used to write data to memory cells of memory array 100-a that are not included in subarray 430.” Includes a sub-array (second subarray). Wherein the first subarray is the memory array cells not included in the sub-array.

	Kwang and Kawamura are analogous art because they are from the same field of endeavor in Memory Control. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kwang and Kawamura before them to modify the memory array of Kwang to include the memory and sub-arrays of Kawamura. The suggestion and/or motivation for doing so would be obtaining the advantage of facilitating subsequent analysis of array performance or failure following operations. (Kawamura ¶ 0014). Therefore, it would have been obvious to combine Kwang and Kawamura to obtain the claimed invention as specified in the instant application claims.

Kwang and Kawamura may not teach the indication of the address being for verifying that a correct address is accessed. 
  Bernasconi teaches storing an indication of the address in the array for verifying that a correct address is accessed (¶ 0033 and FIG 3: 304)
Bernasconi and Kwang and Kawamura are analogous art because they are from the same field of endeavor in Memory Control. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kwang and Kawamura before them to further modify the memory array of Kwang to utilize the indication of the address for verifying that a correct address is accessed. The suggestion and/or motivation for doing so would be obtaining the advantage of facilitating access protection. (Bernasconi ¶ 0012). Therefore, it would have been obvious to combine Kwang and Kawamura with Bernasconi to obtain the claimed invention as specified in the instant application claims.

Regarding claim 22, Kwang teaches accessing, based at least in part on the second command, a row of memory cells that corresponds to the second address, wherein: the data is read from a first portion of the row of memory cells; and the first indication of the first address is retrieved from a second portion of the row of memory cells. (¶ 0056 - 0058; Fig. 1) Wherein the address is stored in the address buffer and data in the cell array.

Regarding claim 23, Kwang teaches receiving the first command at the memory device prior to receiving the second command; andPage 6 of 16Application. No. 17/098,096PATENTAmendment dated March 31, 2022 Reply to Office Action dated January 10, 2022writing, based at least in part on receiving the first command, the data to the array based at least in part on the first address and the first indication of the first address to the array. (¶ 0011, 0056) Mentions writing data in a cell array after a command and storing the address associated with that data.  

	Kwang may not teach writing the data to the first subarray of the array.

	Kawamura teaches writing the data to the first subarray of the array (0024; 0060) “Accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115. For example, memory array 100 may include multiple word lines 110, labeled WL_1 through WL_M, and multiple digit lines 115, labeled DL_1 through DL_N, where M and N depend on the array size. Thus, by activating a word line 110 and a digit line 115, e.g., WL_2 and DL_3, the memory cell 105 at their intersection may be accessed. The combination of word lines 110 and digit lines 115 accessed at a given time or in a given sequence may be an example of operational information stored in a sub-array, as discussed below, and then analyzed following error in or failures of the array 100.” , “If the memory cells include in memory array 100-a use non-volatile memory elements similar to or the same as the non-volatile memory cells of subarray 430, then the write operation may be performed using the same or similar signal patterns and access circuitry used to write data to memory cells of memory array 100-a that are not included in subarray 430.” Wherein the memory array cells not included in the sub-array (first subarray) is used to write data.

	The same motivation that was utilized for combining Kwang and Kawamura as set forth in claim 21 is equally applicable to claim 23.

Regarding claim 24, Kwang teaches reading, based at least in part on the second command, a third indication of the first address and determining whether the second address matches the first address based at least in part on the first indication of the first address and the third indication of the first address. (¶ 0061) Process can be done on further reads.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang in view of Kawamura and Bernasconi, as applied to claim 1 above, and further in view of Mizrachi (US Patent Application Publication 2016/0162355). 

Regarding claim 2, Kwang teaches receiving a second command to read the data from the array, the second command associated with a second address within the array; reading, based at least in part on receiving the second command, the data and the indication of the address from the array; ( ¶ 0011, 0056) Mentions reading data in a cell array after a read command and storing the address associated with that data. 
and transmitting based at least in part on the data and the indication of the address. ( ¶ 0074, 0080; Fig. 13 - 14) "A bias selection signal generator 930 generates the bias selection signal SEL VBIAS based on the recovery timing signal RCV and the composite comparison result SUM COMP from the write address buffer 124. In particular, the bias selection signal generator 930 includes NAND gate 932 that NANDs the recovery timing signal RCV and the composite comparison result SUM COMP. It will be recalled that the composite comparison result SUM COMP has a logic “1” state if a currently received read address RADDR matches a write address WADDR stored in the write address buffer 124. Accordingly, if both the recovery timing signal RCV and the composite comparison result SUM COMP are logic “1” the NAND gate 932 outputs a logic “0”; otherwise, the NAND gate 932 outputs a logic “1”. Stated another way, if the recovery timing period has not expired and a currently received read address RADDR matches a write address WADDR, then the NAND gate 932 outputs a logic “0”. An inverter 934 inverts the output of the NAND gate 932 to generate the bias selection signal SEL BIAS. Accordingly, the bias selection signal SEL BIAS is logic “1” (a logic high Voltage) if the recovery timing period has not expired and a currently received read address RADDR matches a stored write address WADDR." , “As shown, the read unit 110-1 includes a read circuit 510-1 that reads the data from the addressed memory cell or cells. The read circuit 510-1 receives operational voltages from a dc generator 520-1, and receives selection signals SEL VBIAS11, SEL VBIAS12, SEL VBIAS13 and SEL VBIAS14 from a bias selector 530-1.” Wherein returning the output of SUM COMP is understood as an indication of the address. Wherein the output of SUM is used to indicate whether RADDR matches WADDR using SEL BIAS (error). Wherein the read unit (host) receives data and SEL BIAS information. 

Kwang may not teach transmitting to a host device for the memory device, the data and an error indication.

Mizrachi teaches transmitting to a host device for the memory device, the data and an error indication. (¶ 0037, 0041; Fig 1) “According to some embodiments, error indication analysis sub-circuits block 112 may include error address (116) sub circuit(s). Error address 116 may store/save/record and/or analyze address associated information” , “According to some embodiments, some signals relayed via pins 120 may include: error indicator from device to host, address to NVM device from host, data from NVM device to host, and/or commands from host which may optionally be associated/dependent on error indicator and more.” Signals (transmits) error indicator and data to host for the NVM (memory device).

Kwang and Mizrachi are analogous art because they are from the same field of endeavor in memory access. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kwang and Mizrachi before them to modify the host signals of Kwang to include the error indicator and data signals of Mizrachi. The suggestion and/or motivation for doing so would be obtaining the advantage of improving data integrity. (Mizrachi ¶ 0008) Therefore, it would have been obvious to combine Kwang and Mizrachi to obtain the claimed invention as specified in the instant application claims.

Regarding claim 3, Kwang teaches determining, based at least in part on the indication of the address, whether the second address matches the address, wherein the error indication indicates whether the second address matches the address. (¶ 0061, 0074, 0080; Fig. 13 - 14) "During a read operation, the read address RADDR supplied to the predecoder 108 by the address buffer 120 is also supplied to the write address buffer 124.As shown in Fig. 4, the write address buffer 124 includes a comparator 420 associated with each entry 410. Each comparator 420 compares the write address WADDR stored in the corresponding entry 410 with the received read address RAD DR, and generates a comparison result RS_ COMPi, for i = 0 to n. In one embodiment, the comparison result RS_COMP is a logic "I" if the read and write addresses match, and is a logic "0" if the read and write addresses do not match.", "A bias selection signal generator 930 generates the bias selection signal SEL VBIAS based on the recovery timing signal RCV and the composite comparison result SUM COMP from the write address buffer 124. In particular, the bias selection signal generator 930 includes NAND gate 932 that NANDs the recovery timing signal RCV and the composite comparison result SUM COMP. It will be recalled that the composite comparison result SUM COMP has a logic “1” state if a currently received read address RADDR matches a write address WADDR stored in the write address buffer 124. Accordingly, if both the recovery timing signal RCV and the composite comparison result SUM COMP are logic “1” the NAND gate 932 outputs a logic “0”; otherwise, the NAND gate 932 outputs a logic “1”. Stated another way, if the recovery timing period has not expired and a currently received read address RADDR matches a write address WADDR, then the NAND gate 932 outputs a logic “0”. An inverter 934 inverts the output of the NAND gate 932 to generate the bias selection signal SEL BIAS. Accordingly, the bias selection signal SEL BIAS is logic “1” (a logic high Voltage) if the recovery timing period has not expired and a currently received read address RADDR matches a stored write address WADDR." , “As shown, the read unit 110-1 includes a read circuit 510-1 that reads the data from the addressed memory cell or cells. The read circuit 510-1 receives operational voltages from a dc generator 520-1, and receives selection signals SEL VBIAS11, SEL VBIAS12, SEL VBIAS13 and SEL VBIAS14 from a bias selector 530-1.” Wherein returning the output of SUM COMP is understood as an indication of the address. Wherein the output of SUM is used to indicate whether RADDR matches WADDR using SEL BIAS (error). Wherein the read unit (host) receives data and SEL BIAS information. Where the SEL BIAS (error indicator) indicates whether the read address (second address) matches the previous write address (address).

Regarding claim 4, Kwang teaches writing, to a mode register at the memory device, a second indication that the second address does not match the address. (¶ 0061) "A summer 430 performs a logical OR operation on the output from the comparators 420 to generate a composite comparison result SUM_COMP. Namely, if the read address RADDR matches at least one write address W ADDR, then the composite comparison result SUM_ COMP will be a logic "1 "; otherwise, the composite comparison result SUM_ COMP will be a logic "0"." Wherein the result of the comparison is saved to SUM_COMP(mode register).

Claims 9 – 10, 19 - 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kwang in view of Kawamura and Bernasconi, as applied to claims 1, 13 and 21 above, and further in view of Jacob (“Memory Systems: Cache, DRAM, Disk”).

Regarding claim 9, Kwang may not explicitly teach the address comprises a plurality of bits; and 3the indication of the address comprises at least a subset of the plurality of bits.

Jacob explicitly teaches the address comprises a plurality of bits; and 3the indication of the address comprises at least a subset of the plurality of bits. (Pg. 83-84) “Figure 2.3 illustrates a read operation in a direct mapped cache organization. In this organization, a given datum can only reside in one entry of the cache, usually determined by a subset of the datum's address bits.” Mentions read operation using a subset of address bits.

Kwang and Jacob are analogous art because they are from the same field of endeavor of computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kwang and Jacob before him or her to modify the instructions/memory access of Kwang to include the mapping of Jacob, thereafter the addresses of Jacob use address bits and a subset of address bits. The suggestion and/or motivation for doing so would be obtaining the advantage of having only one match in memory as suggested by Jacob. (Pg. 283). Therefore, it would have been obvious to combine Kwang and Jacob to obtain the claimed invention as specified in the instant application claims.

Regarding claim 10, Kwang may not explicitly teach the address comprises a plurality of 2bits or calculating one or more parity bits based at least in part on the plurality of bits, 4wherein the indication of the address comprises the one or more parity bits.

	Jacob explicitly teaches the address comprises a plurality of bits; (Pg. 83-84) Mentions read operation using address bits.

Jacob explicitly teaches calculating one or more parity bits based at least in part on the plurality of bits, 4wherein the indication of the address comprises the one or more parity bits. (Pg. 771) “However, instead of using Hamming ECC code to provide error correction capability, it uses the simple parity scheme discussed previously to provide single drive failure (erasure) fault tolerance. In RAID-3, writes are always done in full stripes so that the parity can always be calculated from the new data.” Mentions calculating and using parity bits.

Kwang and Jacob are analogous art because they are from the same field of endeavor of computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Kwang and Jacob before him or her to modify the address indicator of Kwang to include the address bits of Jacob and the parity bits of Jacob, thereafter the address indicator of Kwang includes the address bits of Jacob with parity bits of Jacob. The suggestion and/or motivation for doing so would be obtaining the advantage of having fault tolerance for the address indicator. (Pg. 771). Therefore, it would have been obvious to combine Kwang and Jacob to obtain the claimed invention as specified in the instant application claims.

Regarding claim 19, Kwang may not teach the address associated with the write command comprises a plurality of bits and the indication of the address associated with the write command comprises at least a subset of the plurality of bits.

Jacob teaches the address associated with the write command comprises a plurality of bits and the indication of the address associated with the write command comprises at least a subset of the plurality of bits. (Pg. 83-84) Mentions read operation using a subset of address bits.

The same motivation that was utilized for combining Kwang and Jacob as set forth in claim 9 is equally applicable to claim 19.

Regarding claim 20, Kwang may not teach the indication of the address associated with the write command comprises parity information for the address.

Jacob teaches the indication of the address associated with the write command comprises parity information for the address. (Pg. 771) Mentions calculating and using parity bits.

Kwang and Jacob are analogous art because they are from the same field of endeavor of computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kwang and Jacob before him or her to modify the address indicator of Kwang to include the parity bits of Jacob, thereafter the address indicator of Kwang includes the parity bits of Jacob. The suggestion and/or motivation for doing so would be obtaining the advantage of having fault tolerance for the address indicator. (Pg. 771). Therefore, it would have been obvious to combine Kwang and Jacob to obtain the claimed invention as specified in the instant application claims.

Regarding claim 25, Kwang may not explicitly teach the first indication of the first address comprises one or more bits included in the first address, or parity information for the first 3 address, or any combination thereof.

Jacob explicitly teaches the first indication of the first address comprises one or more bits included in the first address; (Pg. 83-84) Mentions read operation using address bits.

Jacob explicitly teaches parity information for the first 3 address. (Pg. 771) Mentions calculating and using parity bits.

The same motivation that was utilized for combining Kwang and Jacob as set forth in claim 10 is equally applicable to claim 25.

Response to Arguments
Applicant's arguments filed 11 July 2022 regarding prior art rejections have been fully considered. 
The rejection of claims 13-20 under 35 U.S.C. 112(a) is withdrawn in view of the amendments. 
1st ARGUMENT: 
Applicant submits that the Office Action has not established that storing a binary string in non-volatile memory cells of a subarray teaches or suggests “writing an indication of the address to a second subarray of the array based at least in part on the command, the indication of the address being for verifying that a correct address is accessed,” as recited in independent claim 1.

The Examiner notes Bernasconi is further relied upon to teach the claimed subject matter. 

 Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137